Citation Nr: 0830231	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  08-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
multiple sclerosis, and if so whether service connection may 
be granted for the same.

2.  Entitlement to special monthly compensation based on aid 
and attendance.

3.  Entitlement to a rating in excess of 10 percent for 
healed fractures of the lumbar spine with wedging of D8.  

4.  Entitlement to a compensable rating for healed fractures 
of the 6th and 7th ribs. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 received in February 2008, the veteran 
requested a hearing before the Board to be held at a local VA 
office, commonly referred to as a travel board hearing.  He 
was scheduled to appear on July 23, 2008 at the RO in St. 
Petersburg, Florida.  Prior to the scheduled hearing, the 
veteran submitted a timely written request to change his 
hearing date because he was unable to travel due to the 
condition of his health at the time.  See 38 C.F.R. 
§ 20.704(c); see also Remote hearing request, July 2008.  

However, the Board also notes that the veteran has requested 
that his rescheduled hearing not be conducted at the RO in 
St. Petersburg, but that a special remote video hearing be 
conducted from the West Palm Beach Clinic, presumably because 
this location is closer to the veteran's residence and/or 
more accessible to him.  The Board recognizes that travel 
board and video teleconference hearings are generally 
available only from designated regional offices as these 
offices are the "field facilities" that have adequate 
physical resources and personnel for the support of such 
hearings as contemplated by the applicable regulation, 38 
C.F.R. § 20.704.  Generally, various VA outpatient clinics 
throughout the country do not have the capacity to support 
travel board or video teleconference hearings.  However, if, 
and only if, the RO determines that the West Palm Beach 
Clinic can accommodate this request, a remote video 
teleconference hearing may be scheduled from that location.  

In any case, as the veteran currently requests a local 
hearing and one has not yet been conducted; the RO must 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

1.   Contact the West Palm Beach Clinic to 
determine the feasibility of remotely 
holding a video teleconference hearing 
with the Board from that location.  If  
this is determined to be feasible based 
upon the existing facility, equipment, and 
personnel, then reschedule this veteran's 
hearing to be conducted from that 
location.  

2.  If such an arrangement is determined 
not to be feasible, the veteran must be 
afforded an opportunity to elect a new 
hearing date for a hearing to be 
conducted at the St. Petersburg RO.  
Alternatively, the veteran may wish to 
forego a BVA hearing so that his appeal 
may proceed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




